Citation Nr: 0033343	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  97-00 183 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophrenia. 

2.  Entitlement to service connection for residuals of a 
right elbow disability.  

3.  Entitlement to service connection for dermatitis of the 
feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from June 1974 to December 
1976.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1996, July 1996 and March 1999 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma. 

The veteran also appealed an RO decision in March 1999 
denying service connection for a left elbow disability and a 
memory deficit.  A statement of the case (SOC) was issued 
addressing both claims but the veteran has not submitted a 
timely substantive appeal to perfect the appeal of either 
issue.  The only correspondence received since the April 1999 
SOC, consisting of written argument submitted by the 
veteran's local and national representatives, was received 
after the one year period had expired for submitting a timely 
substantive appeal and did not refer to either issue.  Under 
these circumstances, the issues of service connection for a 
left elbow disability and a memory deficit are not in 
appellate status.  38 C.F.R. § 20.202, 20.302(b) (1999); Roy 
v. Brown, 5 Vet. App. 554, 556 (1993).

The issues of whether new and material evidence has been 
submitted to reopen a claim for service connection for 
schizophrenia and entitlement to service connection for a 
right elbow disability will be addressed in the REMAND 
appended to this decision.


FINDING OF FACT

The veteran was treated for a skin disorder of the feet in 
1975 while on active duty; the separation examination in 1976 
included a normal clinical evaluation of the skin, and there 
is no post-service medical evidence of a skin disorder of the 
feet.   
CONCLUSION OF LAW

Dermatitis of the feet was not incurred in or aggravated in 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 
(1999).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance of Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (the Act) became law.  This liberalizing 
legislation is applicable to the veteran's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Act, essentially, eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that the VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  The veteran has not indicated that 
additional records pertinent to his claim exist which should 
be obtained in order to fairly decide his claim, and, there 
is no reasonable possibility that additional development in 
this case would benefit the veteran's claim.  

The Act provides in pertinent part:

MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS- (1) 
In the case of a claim for disability compensation, 
the assistance provided by the Secretary under 
subsection (a) shall include providing a medical 
examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make 
a decision on the claim.
`(2) The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a 
claim for purposes of paragraph (1) if the evidence 
of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)--
`(A) contains competent evidence that the claimant 
has a current disability, or persistent or 
recurrent symptoms of disability; and
`(B) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
`(C) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

The veteran was treated for dermatophytosis in August 1975.  
He was treated again for athlete's foot in October 1975.  
However, the feet and skin were reportedly normal at the time 
of the veteran's separation examination, and the post-service 
medical evidence is devoid of any indication of treatment for 
a skin disorder of the feet.  Although the veteran has 
asserted the existence of dermatitis since service, his 
separation examination failed to reveal any abnormal skin 
findings and there is no post-service medical evidence of a 
skin disorder.  Furthermore, the veteran has not indicated 
that he has received treatment for a disorder of the skin 
during the many years that have passed since his separation 
from service.  The Board, therefore, finds that there is no 
duty to provide a skin examination at this late date.  As 
there is no competent evidence of a current disability of the 
skin or persistent or medical evidence of recurrent symptoms 
of disability, service connection for dermatitis of the feet 
is not warranted.

The Board observes that the RO has not had an opportunity to 
consider the effect of the Act upon this claim.  The Act, 
furthermore, contains certain notification provisions which 
apply in the event that there exists evidence which has not 
been obtained.  However, inasmuch as all pertinent documents 
have been obtained and other necessary development has been 
completed, the Board's decision to address this case on its 
merits can result in no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Service connection for dermatitis of the feet is denied. 


REMAND

In August 1996, the RO provided the veteran with a statement 
of the case, addressing, in pertinent part, whether new and 
material evidence had been submitted to reopen a claim for 
service connection for schizophrenia.  

Since that time, additional evidence has been associated with 
the claims file documenting psychiatric treatment.  This 
evidence, while not relevant to the claims for service 
connection for dermatitis and a right elbow disorder, is 
pertinent to the veteran's application to reopen his claim 
for service connection for schizophrenia.  The veteran does 
not appear to have waived review of this evidence by the RO 
with respect to that claim, and the claims file does not 
reveal that the RO supplied the veteran a supplemental 
statement of the case addressing the additional evidence with 
respect to whether new and material evidence have been 
submitted to reopen a claim for service connection for 
schizophrenia.  The veteran should be provided with a 
supplemental statement of the case addressing that issue 
prior to any action by the Board.  See 38 C.F.R. §§ 19.31, 
19.37 (2000).

As to the remaining issue on appeal, the Board finds that 
there is a further duty to assist the veteran with this 
claim.  Veterans Claims Assistance of Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000). 

A June 1974 entrance examination report reveals that at the 
time of the veteran's entrance into service there was full 
range of motion and no limitation of the right elbow, 
although there was pain on palpation over the lateral 
epicondyle of the humerus.  During a contemporaneous 
orthopedic examination, the veteran reported having 
dislocated the right elbow while playing football during the 
Fall of 1973 (prior to service).  He complained of some 
residual pain and slight limitation.  The veteran reportedly 
had been treated with a reduction with no further troubles.  
The June 1974 orthopedic examination revealed the veteran to 
have full motion of the right elbow, with full pronation and 
full supination of the forearm and good grip strength.  There 
was no instability, no inflammation, and no atrophy.  X-rays 
revealed no pathology, and the impression of an orthopedic 
examiner was that of no pathology. 

Subsequently while still on active duty, in June 1975, the 
veteran complained of occasional right elbow pain and 
inability to perform push-ups, reporting an old foot ball 
injury in 1974.  An X-ray examination in June 1975 apparently 
revealed an old fracture of the right distal humerus with a 
chip.  Physical examination revealed range of motion in the 
right elbow from 3 degrees to 140 degrees, as compared to 
range of motion from 0 degrees to 140 degrees in the left 
elbow.  Examination also revealed minimal crepitus on full 
extension and no tenderness to the medial epicondyle.  The 
impression was that of an old fracture/dislocation of the 
right elbow with x-ray evidence of nonunion of the medial 
epicondyle, characterized as asymptomatic.  The veteran was 
profiled for "no push-ups."  

Service medical records reveal ongoing complaints of pain 
associated with performing push-ups, including complaints in 
June 1976, at which time the veteran again was placed on a 30 
day "no push-ups" profile.  Service medical records 
document no further complaints associated with the veteran's 
right elbow thereafter, however, and a separation examination 
in December 1976 revealed no abnormality of the right elbow. 

During a VA examination in May 1996, the veteran reported a 
history of dislocating his right elbow while playing high 
school football.  He indicated that he experienced pain in 
the right elbow before entering the military continued to  
experience pain and aching during his duty as a Heavy Weapons 
Specialist.  At the time of the May 1996 examination, the 
veteran reported that he did not use the elbow much and, 
therefore, did not experience much pain.  He also indicated 
that he was experiencing increasing pain upon the lifting of 
heavy objects.  Examination revealed no redness, warmth, 
tenderness, swelling, crepitation, or popping of the right 
elbow.  The right elbow was stable.  Range of motion on 
flexion and extension was from 0 to 150 degrees.  There were 
90 degrees of pronation and 90 degrees of supination, good 
strength in the right elbow, and good grip strength in the 
right hand.  There was also no obvious sensory deficit in the 
right hand.  The impression was history of dislocation of the 
right elbow, with instructions to rule out development of 
degenerative joint disease.  X-ray examination revealed a 
small calcified density projecting in what appeared to be the 
lateral aspect of the joint space and a possible loose body, 
evidence of old an traumatic injury to the medical 
epicondyle, and mild degenerative changes of the medical 
head.  

The evidence before the Board indicates that the veteran 
sustained a right elbow dislocation prior to his entrance 
into service.  He was treated for complaints of elbow pain 
associated with performing push-ups while on active duty.  
The veteran  reported a history of occasional pain prior to 
service, the occasional exacerbation of his symptomatology 
appears to have been associated only with performance of 
specific duties, and his complaints when presented were 
treated only by temporarily excusing the veteran from 
performing those duties associated with the flare-ups of his 
right elbow symptoms.  Moreover, service medical records do 
not reference complaints of right elbow pain during the 
veteran's last six months of service and the report of the 
separation examination fails to identify any pathology of the 
right elbow.  There is also a relative lack of objective 
clinical findings, such as swelling or loss of strength, 
during the May 1996 examination.  

However, the July 1975 examination during service revealed 
limitation of motion of the right elbow, albeit very slight, 
and an X-ray examination at that time showed an old 
fracture/dislocation of the right elbow with evidence of 
nonunion of the medial epicondyle.  The May 1996 clinical 
examination did not reveal any limitation of motion of the 
right elbow but there was X-ray evidence of degenerative 
changes of the radial head. 

It is the Board's judgment that the VA May 1996 examination 
was incomplete as it did not address the central questions at 
hand: Did the veteran's right elbow disability preexist 
service and, if so, was there a chronic worsening or 
aggravation of the preexisting elbow disorder during service.   

In view of the foregoing, this case is REMANDED for the 
following development:

1.  The issue of whether the veteran has 
submitted new and material evidence has 
been submitted to reopen a claim for 
service connection for schizophrenia 
should again be reviewed by the RO on the 
basis of all the evidence, to include all 
evidence received subsequent to the 
issuance of a statement of the case in 
August 1996.  If the benefit sought is 
not granted, the appellant should be 
furnished a supplemental statement of the 
case, which addresses the additional 
received subsequent to the issuance of a 
statement of the case in August 1996, and 
he and his representative must be 
afforded the appropriate time period to 
respond before the record is returned to 
the Board for further review.  

2.  The claims file, to include the 
report of the May 1996 VA examination 
must be returned to the physician who 
performed that examination for review.  
Following a review of all of the relevant 
medical and X-ray evidence in the claims 
file, to include the service medical 
records and the report of the May 1996 
examination, the examiner must opine (a) 
whether it is at least as likely as not 
that the veteran's current right elbow 
disability began during or as the result 
of service; and (b) if the right elbow 
disorder preexisted service, whether it 
is at least as likely as not that the 
preexisting right elbow disability was 
worsened or aggravated during active 
service.  (The United States Court of 
Appeals for Veterans' Claims has held 
that intermittent or temporary flare-ups 
during service of a preexisting injury or 
disease do not constitute aggravation.  
Rather, the underlying condition must 
have worsened.  Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).)
If the physician who performed the May 
1996 examination is not available, the RO 
must schedule the veteran for another VA 
orthopedic examination; that examiner 
must evaluate the veteran's right elbow 
disability, performing all appropriate 
studies, and review the claims file, 
before addressing the aforementioned 
questions.
    
The purpose of this REMAND is to comply with due process of 
law and to obtain additional development.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is 
required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals



 



